DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgment is made of the amendment filed on 6/17/2021, which amended claims 16 and 30 and cancelled claim 17. Claims 16 and 18-30 are currently pending.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Kim on 8/24/2021.

The application has been amended as follows: 

Claim 18 (Currently Amended). The level sensor of claim 16, wherein the one or more detectors are integrated with the monolithic element.
monolithic element comprises:
a block of transparent material,
wherein the detection grating is arranged on the block of transparent material and/or formed on or in a surface of the block of transparent material. 

Claim 24 (Currently Amended). The level sensor of claim 23, wherein:
the one or more optical elements comprise a first lens configured to focus the first beam part on the one or more detectors and a second lens configured to focus the second beam part on the one or more detectors, and
the first lens and the second lens are integrated in the monolithic element. 


Allowable Subject Matter
Claims 16 and 18-30 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claims 16 and 30, the prior art of record, either alone or in combination, fails to teach or render obvious a detection grating arranged to receive the beam of radiation reflected on the surface of the substrate, one or more detectors, and one or more optical elements configured to direct the beam of radiation from the detection grating to the one or more detectors, and a processing unit configured to determine a position of the surface of the substrate based on the beam of radiation wherein the detection grating and the one or more optical elements are integrated in a monolithic element formed from a single block of material. These limitations in combination with the other limitations of claims 16 and 30 render the claims non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Van der Werf et al. (US Patent No. 5,191,200, van der Werf hereinafter) discloses a detection unit (Figs. 1-4 and 17-24, col. 21, lines 32-57, col. 22, lines 12-20, col. 24, lines 1-38, lines 42-68, col. 25, lines 1-13, the holders H4 and H2 accommodate the detection elements including detectors 273, 215, 293 and grating plate 180 with measuring grating 187) comprising: a detection grating arranged to receive the beam of radiation reflected on the surface of the substrate (Figs. 18-24, col. 21, lines 32-57, col. 22, lines 12-20, col. 24, lines 64-66, detection measuring grating 187 receives the beams reflected by substrate W), one or more detectors (Figs. 18-24, col. 22, lines 12-28, lines 48-64, col. 24, lines 3-12, col. 24, lines 64-68, detectors 215, 273, 293), and one or more optical elements configured to direct the beam of radiation from the detection grating to the one or more detectors (Figs. 18-24, col. 21, lines 48-57, col. 22, lines 12-64, col. 24, lines 3-38, col. 24, lines 46-68, col. 24, lines 1-4, gratings 187 and 188 are formed on the flat front side of transparent support 180, and grating plate 180 includes wedges 184 and 185 to direct the beam to detectors. Further lenses and optical elements direct the beams onto the detectors), and a processing unit configured to determine a position of the surface of the substrate based on the beam of radiation received by the one or more detectors (Figs. 1, 3, col. 11, lines 51-58, col. 12, lines 6-17, col. 20, lines 18-43, col. 24, lines 39-68, signal processing unit SPU processes the detected signals to controls signals for an actuator that moves the substrate support), wherein the detection grating and the one or more optical elements are integrated in a single integrated optical element (Figs. 18-24, col. 21, lines 48-57, col. 22, lines 21-64, col. 24, lines 3-38, col. 24, lines 46-68, col. 24, lines 1-4, gratings 187 and 188 are formed on the flat front side of transparent support 180, and grating plate 180 includes wedges 184 and 185 to direct the beam to detectors. Additionally, the grating plate 180 and the wedges 270, 290 and lenses 210, 211, 271, 272, 291, 292 and modulator 221 and analyzer 225 are secured to plate PT in holders H4 and H2). However, van der Werf does not describe or suggest the detection grating and the one or more optical elements are integrated in a monolithic element formed from a single block of material. 
Reijnders (WO2016/102127) discloses a diffraction grating formed with triangular features that directs the measurement beam reflected from a substrate to focusing optics and detectors (Fig. 2, para. [0030]-[0032], detection grating 112 with features 114). However, Reijnders does not teach or suggest the detection grating and the one or more optical elements are integrated in a monolithic element formed from a single block of material. 
	Den Boef et al. (US PGPub 2010/0233600) discloses a grating with a triangular profile that acts as a series of wedge directed the beam through a lens to detectors (Fig. 6, paras. [0059]-[0061], [0063]), but Den Boef et al. does not teach or render obvious the detection grating and the one or more optical elements are integrated in a monolithic element formed from a single block of material.
	Daly et al. (US Patent No. 6,303,934) discloses a monolithic waveguide including a diffraction grating and a mirror (Figs. 1-3, diffracting grating 16 and cylindrical mirror 14 in silicon waveguide 12), but Daly does not describe or render obvious a detection grating arranged to receive the beam of radiation reflected on the surface of the substrate, and one or more optical elements configured to direct the beam of radiation from the detection grating to the one or more detectors, and a processing unit configured to determine a position of the surface of the substrate based on the beam of radiation received by the one or more detectors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538.  The examiner can normally be reached on M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882